TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2015



                                     NO. 03-14-00710-CV


        Michael A. Snowden and Celina Ruiz-Snowden and All Other Occupants of
              2102 Wilma Rudolph Road, Austin, Texas 78748, Appellants

                                                v.

                                 Strada Capital, Inc., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
       DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on October 29, 2014. The parties

have filed a joint motion to dismiss with prejudice, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.